Landon, J.:
How much this mare was injured in value by the runaway in question was best known to those who knew and had observed the mare both before and after the occurrence. Not to call such persons was possibly to suppress an easily obtainable truth. To call persons who had not had the opportunity of such observation, and to take their opinions as to possible damages, was to give the plainT *559tiff an opportunity to recover for supposed injuries which possibly were never sustained. For these reasons, as well as for those ■adduced by my brother Bookes, I concur for reversal.
Present — Learned, P. J., Landon and Bookes, JJ.
Judgment reversed, new trial granted, costs to abide event.